PER CURIAM:
Gregory Culbertson appeals the district court’s order denying his motion for attorney’s fees and costs in his civil action seeking disability benefits from Appellees under the Employee Retirement Income Security Act of 1974, as amended. Culbertson sought fees and costs under 29 U.S.C. § 1132(g) (2000). We do not find that the district court abused its discretion in denying Culbertson’s motion for fees and costs. See Martin v. Blue Cross & Blue Shield, Inc., 115 F.3d 1201, 1209 (4th Cir.1997). Accordingly, we affirm on the reasoning of the district court. See Culbertson v. Eaton Short Term Disability Plan, No. CA-02-3018-8-25 (D.S.C. May 25, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED